IN THE COMMONWEALTH COURT OF PENNSYLVANIA


T.P.B.,                                    :
                             Petitioner    :
                                           :
                v.                         :      No. 339 M.D. 2018
                                           :
Pennsylvania State Police,                 :
Megan's Law Section,                       :
                         Respondent        :


PER CURIAM                                ORDER

                NOW, December 11, 2019, upon consideration of Petitioner’s

application for reconsideration, and Respondent’s answer in response thereto,

the application is denied.